Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  August 5, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149178 & (84)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
  __________________________________________                                                Brian K. Zahra
                                                                                    Bridget M. McCormack
  In re RICHARD T. GORDON REVOCABLE                                                       David F. Viviano,
                                                                                                        Justices
  TRUST AGREEMENT.
  __________________________________________

  HUNTINGTON BANK, JUSTIN A. GORDON,
  KATHLEEN L. BEATTY-GORDON, LAUREEN
  M. GORDON, KELSEY A. GORDON, and
  J. RUSSELL LABARGE, JR.,
             Appellees,
                                                              SC: 149178
  v                                                           COA: 312884
                                                              Macomb PC: 2012-205162-TV
  MICHAEL G. GORDON,
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs to any party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 5, 2014